Summary Prospectus Supplement August 30, 2016 Putnam Absolute Return 100 Fund Summary Prospectus dated February 28, 2016 The fund will offer class P shares to other Putnam funds and other accounts managed by Putnam Investment Management, LLC or its affiliates beginning on August 30, 2016. The summary prospectus is supplemented as follows to add information about class P shares. The front cover page is supplemented to add class P shares to the list of shares to which the summary prospectus relates, and to indicate that a fund symbol for class P shares is pending. The following information is added to similar disclosure under Fees and expenses: Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as imposed on purchases (as a a percentage of original purchase price or Share class percentage of offering price) redemption proceeds, whichever is lower) Class P NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Management Distribution and Total annual fund Share class fees † service (12b-1) fees Other expenses operating expenses Class P 0.41% N/A 0.01% < 0.42% † Management fees are subject to a performance adjustment. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class P shares. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class P $43 $135 $235 $530 The following information is added to Purchase and sale of fund shares: Class P shares are only available to other Putnam funds and other accounts managed by Putnam Investment Management, LLC or its affiliates. 302358 8/16 Putnam Absolute Return 100 Fund Before you invest, you may wish to review the fund’s prospectus, which contains more information about the fund and its risks. You may obtain the prospectus and other information about the fund, including the statement of additional information (SAI) and most recent reports to shareholders, at no cost by visiting putnam.com/funddocuments, calling 1-800-225-1581, or e-mailing Putnam at funddocuments@putnam.com. The fund’s prospectus and SAI, both dated 2/28/16, are incorporated by reference into this summary prospectus. Goal Putnam Absolute Return 100 Fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 100 basis points (or 1.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $500,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 44 of the fund’s prospectus and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Share class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) Class A 1.00% 1.00%* Class B NONE 1.00%** Class C NONE 1.00%*** Class M 0.75% NONE Class R NONE NONE Class R6 NONE NONE Class Y NONE NONE 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share class Management fees† Distribution and service (12b-1) fees Other expenses Total annual fund operating expenses Class A 0.41% 0.25% 0.01% 0.67% Class B 0.41% 0.45% 0.01% 0.87% Class C 0.41% 1.00% 0.01% 1.42% Class M 0.41% 0.30% 0.01% 0.72% Class R 0.41% 0.50% 0.01% 0.92% Class R6 0.41% N/A 0.01% 0.42% Class Y 0.41% N/A 0.01% 0.42% *Applies only to certain redemptions of shares bought with no initial sales charge. **This charge is phased out over two years. ***This charge is eliminated after one year. †Management fees are subject to a performance adjustment. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $168 $312 $469 $926 Class B $189 $278 $482 $1,015 Class B (no redemption) $89 $278 $482 $1,015 Class C $245 $449 $776 $1,702 Class C (no redemption) $145 $449 $776 $1,702 Class M $148 $303 $473 $963 Class R $94 $293 $509 $1,131 Class R6 $43 $135 $235 $530 Class Y $43 $135 $235 $530 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
